                            Case 2:19-cv-03563-SPL Document 19 Filed 02/06/20 Page 1 of 4



                 1     Laura Sixkiller (Bar No. AZ-022014)
                       laura.sixkiller@us.dlapiper.com
                 2     Kate L. Benveniste (Bar No. AZ-027284)
                 3     kate.benveniste@us.dlapiper.com
                       David Onuschak (Bar No. AZ-033405)
                 4     david.onuschak@us.dlapiper.com
                       DLA PIPER LLP (US)
                 5     2525 East Camelback Road, Suite 1000
                       Phoenix, Arizona 85016-4232
                 6     Tel: 480.606.5100
                 7     Fax: 480.606.5101
                       dlaphx@us.dlapiper.com
                 8
                       Attorneys for Plaintiff
                 9     Stillwell Madison, LLC
               10
                                                 UNITED STATES DISTRICT COURT
               11
                                                        DISTRICT OF ARIZONA
               12
                       Stillwell Madison, LLC, a Delaware limited )       CASE NO. CV-19-03563-PHX-SPL
               13      liability company,                         )
                                                                  )       PLAINTIFF’S NOTICE OF
               14                           Plaintiff,            )       CONSENT TO ARBITRATION AND
                                                                  )
               15              v.                                 )       REQUEST TO STAY PROCEEDINGS
                                                                  )
               16      Girardi & Keese, a California general      )
                       partnership d/b/a Girard/Keese; and        )
               17      Thomas V. Girardi & Jane Doe Girardi,      )
               18      husband and wife,                          )
                                                                  )
               19                           Defendants.           )
                                                                  )
               20
               21             Pursuant to A.R.S. § 12-3007 and 9 U.S.C. § 3, Plaintiff Stillwell Madison, LLC
               22      (“Stillwell”) notifies the Court and the parties of Stillwell’s consent to arbitrate (but not
               23      dismiss) the claims asserted in its Complaint (Doc. 1), and requests the Court enter a stay of
               24      the proceedings in this action pending such arbitration.
               25             Defendants first moved to compel arbitration of this action on August 7, 2019. (Doc. 9
               26      [“First Motion to Compel”].) Rather than engage in a meaningful meet and confer prior to
               27      filing the First Motion to Compel to discuss the issues they planned to raise, Defendants merely
               28
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA
                               Case 2:19-cv-03563-SPL Document 19 Filed 02/06/20 Page 2 of 4



                 1     sent Stillwell a request to dismiss this case and “proceed to arbitration.” (See Doc. 11 at 5
                 2     n.3.)
                 3               On November 6, 2019, while Defendants’ First Motion to Compel was pending,
                 4     Stillwell proposed (without conceding its position asserted in its Response to the First
                 5     Motion to Compel [Doc. 11]), to stay its fraud claims and arbitrate its contract claims
                 6     through JAMS using JAMS’ Expedited Procedures. Defendants initially responded that
                 7     they “agree[] to an arbitration with JAMS.” Later that day, Defendants clarified they “agree
                 8     to a mediation with JAMS, not an arbitration with JAMS.” Notwithstanding Defendants’
                 9     inexplicable refusal to arbitrate—and arguable waiver of any such right as a result—Stillwell
               10      participated in a JAMS mediation with Defendants in good faith in December 2019. The
               11      mediation was ultimately unsuccessful.
               12                On January 13, 2020, the Court denied Defendants’ First Motion to Compel without
               13      prejudice.     (Doc. 14).   Defendants filed a Renewed Motion to Dismiss and Compel
               14      Arbitration on January 24, 2020. (Doc. 17 [“Second Motion to Compel”].) Although
               15      Defendants attached a new certification of conferral to the Second Motion to Compel, the
               16      certification misleadingly suggests that Defendants conferred with Stillwell regarding the
               17      Second Motion to Compel, when in fact, they did not. (See Doc. 17-1 [Certification of
               18      Conferral re: Renewed Motion to Dismiss and Compel by Defendants].) No contact was
               19      made at all.
               20               Setting aside Defendants’ cavalier attention to this Court’s rules, and even though
               21      Stillwell maintains the substantive arguments raised in opposition to the First Motion to
               22      Compel are equally valid and support denial of the Second Motion to Compel, for reasons
               23      related to economy of party and judicial resources, Stillwell consents to arbitrate the claims
               24      asserted herein. Accordingly, and in line with Ninth Circuit precedent, Stillwell respectfully
               25      requests the Court stay this action pending arbitration, following which Stillwell plans to
               26      seek confirmation from this Court of any arbitral award. See MediVas, LLC v. Marubeni
               27      Corp., 741 F.3d 4, 9 (9th Cir. 2014) (noting the Ninth Circuit’s preference for “staying an
               28
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA                                                 -2-
                           Case 2:19-cv-03563-SPL Document 19 Filed 02/06/20 Page 3 of 4



                 1     action pending arbitration rather than dismissing it” (citing Bushley v. Credit Suisse First
                 2     Bos., 360 F.3d 1149, 1153 n. 1 (9th Cir. 2004))).
                 3     Dated: February 6, 2020                DLA PIPER LLP (US)
                 4
                                                              By: s/ Kate L. Benveniste
                 5                                                LAURA SIXKILLER
                                                                  laura.sixkiller@us.dlapiper.com
                 6                                                KATE L. BENVENISTE
                 7                                                kate.benvensite@us.dlapiper.com
                                                                  DAVID ONUSCHAK
                 8                                                david.onuschak@us.dlapiper.com
                                                                  2525 East Camelback Road, Suite 1000
                 9                                                Phoenix, Arizona 85016-4232
                                                                  Tel: 480.606.5100
               10
                                                                  Fax: 480.606.5101
               11
                                                                  Attorneys for Plaintiff
               12                                                 Stillwell Madison, LLC
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA                                               -3-
                           Case 2:19-cv-03563-SPL Document 19 Filed 02/06/20 Page 4 of 4



                 1                                 CERTIFICATE OF SERVICE
                 2           I hereby certify that on February 6, 2020, I electronically filed the attached document
                 3     in the Clerk’s Office using the CM/ECF System, and a copy will be electronically served on
                 4     CM/ECF registrants in this action.
                 5           Patrick J. McGroder III
                             BEUS GILBERT PLLC
                 6           701 North 44th Street
                 7           Phoenix, Arizona 85008
                             P3@beusgilbert.com
                 8
                 9           Robert C. Baker (Pro Hac Vice)
                             BAKER, KEENER & NAHRA, LLP
               10            633 West 5th Street, Suite 5500
                             Los Angeles, California 90071
               11            rbaker@bknlawyers.com
               12
                             Counsel for Defendants
               13
               14                                                        s/ Stephanie Havell
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA                                               -4-
